Citation Nr: 9924178	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-04 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
chloracne due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1.  In an unappealed decision, dated in September 1996, the 
RO denied the veteran's claim to reopen the issue of 
entitlement to service connection for chloracne due to Agent 
Orange exposure. 

2.  The evidence received since the RO's September 1996 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  The veteran has not presented competent evidence of 
chloracne, or a nexus between a current skin disorder and his 
period of service.


CONCLUSIONS OF LAW

1.  The RO's September 1996 decision denying the claim to 
reopen the issue of entitlement to service connection for 
chloracne is final.  38 U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has been received since the 
RO's September 1996 decision.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).

3.  The claim of entitlement to service connection for 
chloracne is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the RO originally denied 
service connection for a skin disorder due to exposure to 
Agent Orange in a January 1986 rating decision, which the 
veteran did not timely appeal.   That decision is final.  
Subsequently, however, in April 1994 the RO informed the 
veteran that the laws with respect to Agent Orange exposure 
cases were changed and that his claim could be reconsidered. 

In July 1994, the veteran filed a claim for entitlement to 
service connection for chloracne due to Agent Orange 
exposure.  In March 1995, the RO denied the claim as not well 
grounded.  The veteran was notified of this decision and he 
filed a timely notice of disagreement.  The RO issued a 
statement of the case in September 1995.  The veteran, 
however, did not file a substantive appeal within a year of 
the RO's March 1995 decision.  Hence, that decision is final.  
38 U.S.C.A. § 7105.  A claim which is final may be reopened 
through the submission of new and material evidence.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In April 1996, the RO received a medical document from the 
veteran.  Based on this evidence, the RO found that the 
medical evidence was not new and material to reopen the 
claim.  The veteran was notified of this decision but he did 
not file a timely notice of disagreement.  Hence, that 
decision is final.  38 U.S.C.A. § 7105.

In August 1996, the veteran filed a claim for service 
connection for chloracne due to Agent Orange exposure.  In 
September 1996, the RO found that the evidence was not new 
and material to reopen the claim.  The veteran was notified 
of this decision but he did not file a timely notice of 
disagreement.  Hence, that decision is final.  38 U.S.C.A. § 
7105.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

VA must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Winters v. West, 12 Vet. App. 203, 208 (1999).  If new 
and material evidence has been presented, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence of record in support of the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Winters.  If the 
claim is well grounded, VA may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been filled.  Id.

In May 1997, the veteran filed to reopen his claim for 
service connection for chloracne due to Agent Orange 
exposure.  Evidence available to the RO at the time of the 
last final decision in September 1996 included reference to 
the veteran's service medical records, the DA Form 20 
(Personnel File), his DD-214, a May 1985 VA examination 
report, an August 1985 RO hearing transcript, a November 1992 
letter from the VA Agent Orange Registry, VA outpatient 
treatment notes from 1992 to 1997, and various statements 
from the veteran.

Cumulatively, these records did not contain a diagnosis of 
chloracne, or a medical nexus linking a skin disorder to 
service.  In the veteran's statements, he maintained that he 
had chloracne due Agent Orange exposure in service.

The evidence received since the last prior final rating 
action includes a February 1999 Travel Board hearing 
transcript, a February 1999 waiver of RO consideration of 
evidence submitted subsequent to the Travel Board hearing, 
and a faxed copy of an unnamed May 1999 dermatologic 
outpatient note.

The veteran essentially testified in February 1999 that he 
was being treated by VA and that he had been diagnosed with 
chloracne.

The unnamed May 1999 outpatient note reveals a diagnosis of 
probable chloracne by history.  The veteran waived RO 
consideration of this evidence in the February 1999 
statement.

The Board finds that the evidence received subsequent to the 
September 1996 final RO decision, when viewed in light of all 
the evidence of record, is new and material, as it is 
probative to the underlying question in this case.  In this 
regard, the Board finds it significant that the veteran was 
diagnosed with probable chloracne by history, which is a 
presumptive condition pursuant to 38 C.F.R. §§ 3.307, 3.309.  
Thus, this record is not duplicative or cumulative, and it is 
relevant as it shows a "probable" diagnosis of chloracne.  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.

Given that the claim is reopened, the Board must determine 
whether the claim is well grounded.  Elkins v. West, 12 Vet. 
App 209, 218 (1999).  That is, whether the veteran has 
presented a claim that is plausible.  If he has not presented 
a well-grounded claim, his appeal fails, and there is no duty 
to assist him further in the development of this claim.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Pursuant to 38 U.S.C.A. § 1116 
(West 1991) and 38 C.F.R. §§ 3.307(a) and 3.309(e) (1998), in 
the case of a Vietnam-era veteran, no direct evidence as to 
the in-service incurrence and medical nexus prongs is 
necessary when those federal regulations are satisfied.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Mere service, 
however, in Vietnam does not trigger the application of the 
presumptive regulations pertaining to herbicide exposure.  
Rather, a veteran is only presumed to have been exposed if, 
and only if, he develops one of the enumerated presumptive 
disorders.  If the veteran does not have an Agent Orange 
presumptive disorder, a presumption of exposure to herbicides 
does not arise.  See 38 C.F.R. § 3.307(a)(6)(iii).  Finally, 
the appellant may also establish service connection for 
chloracne due to exposure to Agent Orange on a direct basis.  
See generally Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The veteran contends that service connection should be 
granted for chloracne due to Agent Orange exposure.  To begin 
with, the Board notes that the service medical records are 
not associated with the claims file.  In the January 1986 
decision, the RO found that the service medical records were 
silent with respect to any treatment for a skin disorder.  
Subsequently, however, the record reveals that the service 
medical records are no longer part of the claims file.  

Under such circumstances, there is a heightened duty to 
search for medical information from alternative sources in 
order to reconstruct the service medical records.  Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991); Cuevas v. Principi, 3 
Vet. App. 543, 548 (1992).  The Board is satisfied that its 
duty has been met and that all reasonable efforts to develop 
the record have been made.  The record shows that the RO made 
several requests for additional service medical records from 
the National Personnel Records Center (NPRC).  In sum, the 
NPRC replied that it had sent the service medical records to 
the RO in October 1985, and that the veteran's records could 
not be reconstructed.  NPRC did supply the veteran's DA Form 
20 (Personnel file).  Therefore the Board finds that the RO 
has satisfied its duty to assist under Cuevas.

While it is regrettable that the service medical records are 
no longer available the Board can still reach a decision in 
this case because the appellant has not provided any 
competent medical evidence which shows a diagnosis of 
chloracne.  In order to take advantage of the statutory 
presumption under 38 C.F.R. §§ 3.307 and 3.309 the veteran 
must be diagnosed with one of the specified conditions.  He 
claims that the statement made by the examiner in the May 
1999 dermatologic note provides such a diagnosis.  As noted 
above, however, the examiner only diagnosed "probable" 
chloracne by history.  Moreover, that examiner specifically 
stated that his determination was based solely "on history," 
i.e., on the statements made by the appellant to the 
examiner.  Statements of a medical professional which are 
solely based "on history" cannot constitute the required 
nexus evidence.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  While the May 1999 dermatologic outpatient record 
was sufficient to reopen the veteran's claim, it is not 
sufficient to well ground it.  Therefore, the appellant 
cannot take advantage of this statutory presumption. 

In February 1999, the appellant testified before the 
undersigned that he suffered from chloracne.  As a lay 
person, the appellant is not competent to render such a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The veteran also testified that he had been 
treated by the VA Medical Center a week before the hearing 
and that he was apparently diagnosed at that time with 
chloracne.  The Board notes, however, that the VAMC indicated 
in response to the RO's March 1999 request, that there were 
no additional records dated between January and March  1999.  

Furthermore, to warrant the application of the presumptive 
regulation competent evidence must show that chloracne was 
compensably disabling within a year of exposure.  See 38 
C.F.R. § 3.307(a)(6)(ii).  As the veteran separated from 
active duty in 1967, even if the examiner had found the 
appellant suffered from chloracne 32 years later, he would 
still not have provided any competent evidence to establish 
that his disease manifested itself within a year of exposure.  
Since the record fails to show that the veteran has been 
diagnosed with a disorder that would be presumptively service 
connected under 38 U.S.C.A. § 1116 or 38 C.F.R. §§ 3.307, 
3.309(e), the Board concludes that the veteran has not 
submitted a well-grounded claim for presumptive service 
connection.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.307, 3.309.

With respect to any assertion of entitlement to service 
connection on a direct basis, the Board also finds that this 
claim is not well grounded.  While there is ample evidence to 
show that he suffers from a current skin condition, such as 
tinea pedis, and tinea cruris, there is no competent evidence 
to show that his current condition is related to a condition 
in service.  Likewise, even assuming that he had a skin 
condition in service, there is no medical or scientific 
evidence that links a current disorder to service.  Rather, 
the veteran has offered only his own unsubstantiated 
contentions and testimony.  As noted, while the veteran is 
certainly capable of providing evidence of symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu, 2 Vet. 
App. at 494.  Causative factors of a disease amount to a 
medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical or other competent evidence to show 
that he currently has chloracne or a skin disorder that is 
the result of either military service or inservice exposure 
to Agent Orange in service, the Board finds that he has not 
met the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  38 U.S.C.A. § 5107.  Since the claim 
is not well grounded, it must be denied.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995). 

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for chloracne due to Agent Orange 
exposure, is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 
  The Board notes that the veteran failed to file a substantive appeal, VA Form 9, a fact which specifically 
drawn to the appellant's attention at an August 1986 hearing. 

